DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a third sealing surface oriented at least partially in a second direction w2 opposite the first direction w1” in line 17. From Fig. 2, neither the third sealing surface 15 nor its vertical or horizontal components appear to be in second direction w2 and in fact seem to align in first direction w1, and this discrepancy renders the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claim 1 recites the limitation “fourth sealing surface oriented in the first direction” in line 19. From Fig. 2, fourth sealing surface 17 is slanted i.e. is at an angle but not oriented in the first direction w1, and this discrepancy renders the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claims 2-19 are rejected as containing the same indefiniteness issues as above in base claim 1, from which these depend.
Claim 4 recites the limitation “wherein the tubular connection portion further comprises a fifth sealing surface and the tubular receiving portion further comprises a sixth sealing surface wherein the fifth sealing surface is aligned to the sixth sealing surface” in line 5. Applicant firstly discloses that fifth sealing surface may be aligned to sixth sealing surface (Specification pg. 3 ln 29). If aligned meant abutted, Applicant later disclosed the fifth sealing surface 12 and sixth sealing surface 14 both part of tubular connection portion 5 (specification pg. 12 line 1-2) with no chance of alignment/abutment as they belong to the same part, and this discrepancy renders the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claim 5 is rejected as containing the same indefiniteness issues as above in base claim 4, from which it depends.
Claim 6 recites the limitation “…sealing surface are shaped as cut-off cones.” in lines 3-4. Even though it is clear to understand from the Figures, what the Applicant meant by saying “cut off cones”, it would not be obvious to conjure that structure based on such a description for the sealing surfaces. The use of term cut-off cones is does not appear to be descriptive of what the Applicant is trying to claim, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claim 7 recites the limitation “wherein the tubular connection portion and the tubular receiving portion are each made of a uniform material.” in lines 2-3. The use of term uniform is confusing as two different materials can seamless integrate and appear “uniform” rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner believes that this language could read “wherein the tubular connection portion and the tubular receiving portion are each made of a same material” or similar.
Claim 8 is rejected as containing the same indefiniteness issues as above in base claim 7, from which it depends.
Claim 9 recites the limitation “a leading edge terminating at a central bore of the tubular connection portion” in line 3. From Fig. 2, the leading edge of the lip (area around part 15) does not appear to terminate anywhere close to the bore, secondly Applicant disclosed that the leading edge can either begin or terminate at the bore (pg. 13 line 15-16), and this discrepancy renders the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiromatsu et al. (EP-2721989-A1) in view of Sergio et al. (GB-1462398-A).

    PNG
    media_image1.png
    698
    640
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    756
    725
    media_image2.png
    Greyscale
 Regarding claims 1-5, 7-8, 12 and 14-15, via Fig.1 and annotated Fig. 2B and its enlarged version below,  Hiromatsu teaches a dishwasher  (Fig.1) with wash nozzle 15 (wash arm assembly) typically made of resin (uniform material of instant claim 7) [0029] is composed of first arm nozzle 6 (main wash arm of instant claim 12) and second arm nozzle 7 (satellite wash arm)  [0016], second arm nozzle7 rotatable on first arm nozzle 6 at the seal  via a rotation sealing part 9 [0017], second arm nozzle 7 includes a hook-and-catch locking part 8 (formed of a fitting ratchet 8- detachable conduit to convey washing liquid [0008]) along with rotation shaft 7a (part 7a and 8 form tubular connection portion) and a  second spray outlet 11 including a plurality of washing water spray openings (nozzles) [0018]; a tubular receiving portion with a lip (see annotated Fig. 2B)  for receiving the rotation shaft 7a (Fig. 2B) i.e. the rotation shaft 7a is inserted in the tubular receiving portion to create a seal via rotation sealing part 9 [0017] (wash arm rotates), and allow washing water to travel in direction D1 (annotated Fig. 2B); the lip overlaps hook-and-catch locking part 8, part 7a and 8 define sealing surfaces S1, S2 and S5 that  are smooth (does not include any structure of instant claim 8) (see Fig.2B), lip defines a third sealing surface S3, the curvature of which has a component oriented at least partially along D2 which is opposite to D1, the tubular receiving portion defines a fourth and sixth sealing surface S4 and S6, S4 oriented in the first direction D1, such that S1 aligns with S3 and S2 aligns with S4, S5 aligns with S6, S1-S6 define the seal [0017] and the tubular receiving portion at least partially surrounding an upstream end of the rotating shaft 7a (tubular connection portion) and S1 is adjacent to S2, S3 is adjacent to S4.S1 and S3 meet at an angle to D1 and S2 -S4 are oriented along D1 and S5-S6 are oriented perpendicular to D1, hence all three angles/orientations are different. 

    PNG
    media_image3.png
    811
    669
    media_image3.png
    Greyscale
Hiromatsu does not explicitly teach that at least a portion of the lip being is disposed radially inward of the portion of the tubular connection portion and specifically the lip is disposed radially inward of the upstream end of the tubular connection portion.
Sergio via annotated Fig. 1 to the right teaches a stop device (lip portion A) namely pin 22 (pg. 2 ln 66-70) of the bottom receiving portion of the dishwasher that abuts against the collar 23 of the spray arm 9 and also defines a lip portion B at the outlet mouth 15 (pg. 2 ln 49-51), both the lip portions extend radially inward to abut the diverging section 14 (tubular connection portion) while lip portion B is located upstream. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Hiromatsu with the abutting lip portion (A or B) structure of Sergio, all in order to achieve the predictable result of substantial elimination of leakages by seepage also gives rise to the following advantages: Reduction in the power of the pump 12 by reduction in its flow rate, for equal washing jet and consequent detergent action characteristics; reduction in the minimum water quantity in the wash chamber and the consequent reduction of water, detergent and electricity consumption (pg. 2 ln 105-115, Sergio).
Regarding claims 9-11, the combination of Hiromatsu and Sergio teaches the dishwasher detailed above. Hiromatsu further teaches that leading edge of lip terminates at the central bore of the hook-and-catch locking part 8 (tubular connecting portion) (annotated Fig. 2B), central spray outlet 12 (nozzle) is in first direction D1; central spray outlet 12 (nozzle) is in first direction D1, the pressure of water creates downward spray reactive force (strength of the seal  increases as the pressure of the fluid exiting the nozzle increases and back pressure required to overcome the seal is greater than the liquid pressure) ([0027-0028], [0030-0032] Hiromatsu).
Regarding claim 13, the combination of Hiromatsu and Sergio teaches the dishwasher detailed above. The combination of Hiromatsu and Sergio does not explicitly teach that wherein the tubular connection portion and tubular receiving portion are configured to allow a small amount of washing liquid therebetween to lubricate the seal.
However, since Hiromatsu teaches that the second arm nozzle 7 is detachably attached to first arm nozzle 6 [0016], it would have been obvious to one of ordinary skill in the art at the time of effective filing, to acknowledge that no amount of sealing guarantees leak-proof seal and hence to expect small amount of washing water between receiving and connecting parts that could possibly help in lubricating the seal.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the closest prior art Hiromatsu or Sergio neither teach nor fairly suggests that wherein the first sealing surface, the second sealing surface, the third sealing surface and the fourth sealing surface are shaped as cut-off cones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/               Supervisory Patent Examiner, Art Unit 1711